Exhibit 10.2

 

FORM OF

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
effective as of ___, 2019, among Amesite Inc., a Delaware corporation (the
“Company”), the persons who have purchased the Offering Shares and have executed
omnibus or counterpart signature page(s) hereto (each, a “Purchaser” and
collectively, the “Purchasers”), and the persons or entities identified on
Schedule 1 hereto holding Placement Agent Warrants (collectively, the
“Brokers”). Capitalized terms used herein shall have the meanings ascribed to
them in Section 1 below or in the Subscription Agreement.

 

RECITALS:

 

WHEREAS, the Company has offered and sold in compliance with Rule 506 of
Regulation D promulgated under the Securities Act to accredited investors in a
private placement offering (the “Offering”) shares of the common stock of the
Company, par value $0.0001 per share, pursuant to that certain Subscription
Agreement entered into by and between the Company and each of the subscribers
for the Offering Shares set forth on the signature pages affixed thereto (the
“Subscription Agreement”); and

 

WHEREAS, the Company has agreed to enter into a registration rights agreement
with each of the Purchasers in the Offering who purchased the Offering Shares
and with the Brokers, or their designees, who hold Placement Agent Warrants.

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the parties mutually
agree as follows:

 

1. Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:

 

“Approved Market” means the OTC Markets Group, the Nasdaq Stock Market, the New
York Stock Exchange or the NYSE American.

 

“Blackout Period” means, with respect to a registration, a period during which
the Company, in the good faith judgment of its board of directors, determines
(because of the existence of, or in anticipation of, any acquisition, financing
activity or other transaction involving the Company, or the unavailability for
reasons beyond the Company’s control of any required financial statements,
disclosure of information which is in its best interest not to publicly
disclose, or any other event or condition of similar significance to the
Company) that the registration and distribution of the Registrable Securities to
be covered by such registration statement, if any, or the filing of an amendment
to such registration statement in the circumstances described in Section 4(h),
would be seriously detrimental to the Company and its stockholders, in each case
commencing on the day the Company notifies the Holders that they are required,
because of the determination described above, to suspend offers and sales of
Registrable Securities and ending on the earlier of (1) the date upon which the
material non-public information resulting in the Blackout Period is disclosed to
the public or, in the sole discretion of the Company, ceases to be material and
(2) such time as the Company notifies the selling Holders that sales pursuant to
such Registration Statement or a new or amended Registration Statement may
resume; provided, however, that no Blackout Period shall extend for a period of
more than thirty (30) consecutive Trading Days and aggregate Blackout Periods
shall not exceed sixty (60) Trading Days in any twelve (12) month period.

 



 

 

 

“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which banks in the State of New York are required or authorized to
close.

 

“Commission” means the U.S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company and any and all shares of capital stock or other equity securities of:
(i) the Company which are added to or exchanged or substituted for the Common
Stock by reason of the declaration of any stock dividend or stock split, the
issuance of any distribution or the reclassification, readjustment,
recapitalization or other such modification of the capital structure of the
Company; and (ii) any other corporation, now or hereafter organized under the
laws of any state or other governmental authority, with which the Company is
merged, which results from any consolidation or reorganization to which the
Company is a party, or to which is sold all or substantially all of the shares
or assets of the Company, if immediately after such merger, consolidation,
reorganization or sale, the Company or the stockholders of the Company own
equity securities having in the aggregate more than 50% of the total voting
power of such other corporation.

 

“Effective Date” means the date of the final closing of the Offering.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.

 

“Holder” means (i) each Purchaser or any of such Purchaser’s respective
successors and Permitted Assignees who acquire rights in accordance with this
Agreement with respect to any Registrable Securities directly or indirectly from
a Purchaser or from any Permitted Assignee; and (ii) each Broker or any of such
Broker’s respective successors and Permitted Assignees who acquire rights in
accordance with this Agreement with respect to any Registrable Securities
directly or indirectly from an Broker or from any Permitted Assignee.

 

“Majority Holders” means, at any time, Holders of a majority of the Registrable
Securities then outstanding.

 

2

 

 

“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its stockholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity or trust that is controlled by, controls, or is under
common control with a transferor, or (f) a party to this Agreement.

 

“Placement Agent Warrants” shall have the meaning set forth in the Subscription
Agreement.

 

“Offering Shares” means the shares of Common Stock issued to the Purchasers
pursuant to the Subscription Agreement and any shares of Common Stock issued or
issuable with respect to such shares upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.

 

The terms “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.

 

“Registrable Securities” means (a) the Offering Shares, and (b) the shares of
Common Stock issuable upon exercise of the Placement Agent Warrants; but, in
each case, excluding any otherwise Registrable Securities that (i) have been
sold or otherwise transferred other than to a Permitted Assignee, or (ii) may be
sold at the time under the Securities Act without restriction, including manner
of sale, current information requirements or volume limitations either pursuant
to Rule 144 of the Securities Act or otherwise during any ninety (90) day
period.

 

“Registration Default Period” means the period during which any Registration
Event occurs and is continuing.

 

“Registration Effectiveness Date” means the date that is one hundred and fifty
(150) calendar days after the Effective Date.

 

“Registration Event” means the occurrence of any of the following events:

 

(a) the Company fails to file with the Commission the Registration Statement on
or before the Registration Filing Date;

 

(b) the Registration Statement is not declared effective by the Commission on or
before the Registration Effectiveness Date;

 

(c) after the SEC Effective Date, the Registration Statement ceases for any
reason to remain continuously effective or the Holders are otherwise not
permitted to utilize the prospectus therein to resell the Registrable Securities
for a period of more than fifteen (15) consecutive Trading Days, except for
Blackout Periods permitted herein and except for suspension of the use of the
Registration Statement in connection with its post-effective amendment in
connection with the filing of the Company’s Annual Report on Form 10-K for the
time reasonably required to respond to any comments from the staff of the
Commission (the “Staff”) on the Form 10-K, and as excused pursuant to Section
3(a); or

 



3

 

 

(d) following the listing or inclusion for quotation on an Approved Market, the
Registrable Securities, if issued and outstanding, are not listed or included
for quotation on an Approved Market, or trading of the Common Stock is suspended
or halted on the Approved Market, which at the time constitutes the principal
markets for the Common Stock, for more than three (3) full, consecutive Trading
Days; provided, however, a Registration Event shall not be deemed to occur if
all or substantially all trading in equity securities (including the Common
Stock) is suspended or halted on the Approved Market for any length of time.

 

“Registration Filing Date” means the date that is sixty (60) calendar days after
the Effective Date.

 

“Registration Statement” means the registration statement that the Company is
required to file pursuant to Section 3(a) of this Agreement to register the
Registrable Securities.

 

“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

“Rule 145” means Rule 145 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

“Rule 415” means Rule 415 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.

 

“SEC Effective Date” means the date the Registration Statement is declared
effective by the Commission.

 

“Trading Day” means any day on which such national securities exchange, the OTC
Markets Group or such other securities market or quotation system, which at the
time constitutes the principal securities market for the Common Stock, is open
for general trading of securities.

 

2. Term. This Agreement shall terminate with respect to each Holder on the
earlier of: (i) the date that is three (3) year(s) from the SEC Effective Date
and (ii) the date on which all Registrable Securities held by such Holder have
been transferred other than to a Permitted Assignee. Notwithstanding the
foregoing, Section 3(b), Section 6, Section 8, Section 9 and Section 11 shall
survive the termination of this Agreement.

 



4

 

 

3. Registration.

 

(a) Registration on Form S-1. The Company shall file with the Commission a
Registration Statement on Form S-1, or any other form for which the Company then
qualifies or which counsel for the Company shall deem appropriate and which form
shall be available for the resale by the Holders of all of the Registrable
Securities, and the Company shall (i) use its commercially reasonable efforts to
make the initial filing of the Registration Statement with the Commission no
later than the Registration Filing Date, (ii) use its commercially reasonable
efforts to cause such Registration Statement to be declared effective no later
than the Registration Effectiveness Date and (iii) use its commercially
reasonable efforts to keep such Registration Statement effective for a period of
three (3) year(s) after the SEC Effective Date or for such shorter period ending
on the date on which all Registrable Securities have been transferred other than
to a Permitted Assignee (the “Effectiveness Period”); provided, however, that
the Company shall not be obligated to effect any such registration,
qualification or compliance pursuant to this Section, or keep such registration
effective pursuant to the terms hereunder, in any particular jurisdiction in
which the Company would be required to qualify to do business as a foreign
corporation or as a dealer in securities under the securities laws of such
jurisdiction or to execute a general consent to service of process in effecting
such registration, qualification or compliance, in each case where it has not
already done so; and provided further, the Company shall be entitled to suspend
the effectiveness of the Registration Statement at any time prior to the
expiration of the Effectiveness Period during a Blackout Period. Notwithstanding
the foregoing, in the event that the Staff should limit the number of
Registrable Securities that may be sold pursuant to the Registration Statement,
the Company may remove from the Registration Statement such number of
Registrable Securities as specified by the Commission on behalf of all of the
holders of Registrable Securities first from the shares of Common Stock issuable
upon exercise of the Placement Agent Warrants, on a pro-rata basis among the
holders thereof (and on an as-exercised basis with respect to any Placement
Agent Warrants not then exercised), second, from the other Registrable
Securities, on a pro rata basis among the holders thereof (such Registrable
Securities, the “Reduction Securities”). In such event, the Company shall give
the Purchasers prompt notice of the number of Registrable Securities excluded
therefrom. The Company shall use its commercially reasonable efforts at the
first opportunity that is permitted by the Commission to register for resale the
Reduction Securities (pro rata among the Holders of such Reduction Securities)
using one or more registration statements that it is then entitled to use. The
Company shall use its commercially reasonable efforts to cause each such
registration statement to be declared effective under the Securities Act as soon
as possible, and shall use its commercially reasonable efforts to keep such
registration statement continuously effective under the Securities Act during
the entire Effectiveness Period. Notwithstanding the foregoing, the Company
shall be entitled to suspend the effectiveness of such Registration Statement at
any time prior to the expiration of the Effectiveness Period for the reasons and
time periods during a Blackout Period. No liquidated damages shall accrue or be
payable to any Holder pursuant to Section 3(b) with respect to any Registrable
Securities that are excluded by reason of the Staff limiting the number of
Registrable Securities that may be sold pursuant to a registration statement;
provided that the Company continues to use commercially reasonable efforts to
register such Registrable Securities for resale by other available means.
Notwithstanding anything herein to the contrary, if the Commission limits the
Company’s ability to file, or prohibits or delays the filing of a new
registration statement, the Company’s compliance with such limitation,
prohibition or delay solely to the extent of such limitation, prohibition or
delay shall not be deemed a failure by the Company to use commercially
reasonable efforts as set forth above or elsewhere in this Agreement and shall
not require the payment of any liquidated damages by the Company under this
Agreement.

 



5

 

 

(b) Liquidated Damages. If a Registration Event occurs, then the Company will
make payments to each Holder of Registrable Securities, as liquidated damages to
such Holder by reason of the Registration Event, a cash sum calculated at a rate
of twelve percent (12%) per annum of the total of the following, to the extent
applicable to such Holder: (i) if the Holder purchased Registrable Securities
pursuant to the Subscription Agreement, the aggregate purchase price paid by
such Holder pursuant to the Subscription Agreement, or (ii) if the Holder is a
Placement Agent or a designee of a Placement Agent, the exercise price of
Placement Agent Warrants, but in each case of (i) and (ii), only with respect to
such Holder’s Registrable Securities that are affected by such Registration
Event and only for the period during which such Registration Event continues to
affect such Registrable Securities. Notwithstanding the foregoing, the maximum
amount of liquidated damages that may be paid by the Company pursuant to this
Section 3(b) shall be an amount equal to five percent (5%) of the applicable
foregoing amounts described in clauses (i) and (ii) in the preceding sentence
with respect to such Holder’s Registrable Securities that are affected by all
Registration Events in the aggregate. Each payment of liquidated damages
pursuant to this Section 3(b) shall be due and payable in arrears within five
(5) days after the end of each full 30-day period of the Registration Default
Period until the termination of the Registration Default Period and within five
(5) days after such termination. The Registration Default Period shall terminate
upon the earlier of such time as the Registrable Securities that are affected by
the Registration Event cease to be Registrable Securities or (i) the filing of
the Registration Statement in the case of clause (a) of the definition of
Registration Event, (ii) the SEC Effective Date in the case of clause (b) of the
definition of Registration Event, (iii) the ability of the Holders to effect
sales pursuant to the Registration Statement in the case of clause (c) of the
definition of Registration Event, and (iv) the listing or inclusion and/or
trading of the Common Stock on an Approved Market, as the case may be, in the
case of clause (d) of the definition of Registration Event. The amounts payable
as liquidated damages pursuant to this Section 3(b) shall be payable in lawful
money of the United States. Notwithstanding the foregoing, the Company will not
be liable for the payment of liquidated damages described in this Section 3(b)
for any delay in registration of Registrable Securities that would otherwise be
includable in the Registration Statement pursuant to Rule 415, solely as a
result of a comment received from the Staff requiring a limit on the number of
Registrable Securities included in such Registration Statement in order for such
Registration Statement to be able to avail itself of Rule 415, or, with respect
to any Holder, if such Holder fails to provide to the Company information
concerning the Holder and manner of distribution of the Holder’s Registrable
Securities that is required by SEC Rules to be disclosed in a registration
statement utilized in connection with the registration of the Registrable
Securities. In the event of any such circumstance, the Company will use its
commercially reasonable efforts at the first opportunity that is permitted by
the Commission to register for resale the Registrable Securities that have been
cut back from being registered pursuant to Rule 415 only with respect to that
portion of the Holders’ Registrable Securities that are then Registrable
Securities.

 



6

 

 

(c) Other Limitations. Notwithstanding the provisions of Section 3(b) above, if
(i) the Commission does not declare the Registration Statement effective on or
before the Registration Effectiveness Date, or (ii) the Commission allows the
Registration Statement to be declared effective at any time before or after the
Registration Effectiveness Date, subject to the withdrawal of certain
Registrable Securities from the Registration Statement, and the reason for
(i) or (ii) is the Commission’s determination that (x) the offering of any of
the Registrable Securities constitutes a primary offering of securities by the
Company, (y) Rule 415 may not be relied upon for the registration of the resale
of any or all of the Registrable Securities, and/or (z) a Holder of any
Registrable Securities must be named as an underwriter, the Holders understand
and agree that in the case of (ii) the Company may (notwithstanding anything to
the contrary contained herein) reduce, on a pro rata basis, in the manner
provided above, the total number of Registrable Securities to be registered on
behalf of each such Holder, and in the case of (i) or (ii) the Holder shall not
be entitled to liquidated damages with respect to the Registrable Securities not
registered for the reason set forth in (i) or so reduced on a pro rata basis as
set forth in (ii) above. The Company shall use its commercially reasonable
efforts at the first opportunity that is permitted by the Commission to register
for resale the Reduction Securities (pro rata among the Holders of such
Reduction Securities) using one or more registration statements that it is then
entitled to use. The Company shall use its commercially reasonable efforts to
cause each such registration statement to be declared effective under the
Securities Act as soon as possible, and shall use its commercially reasonable
efforts to keep such registration statement continuously effective under the
Securities Act during the entire Effectiveness Period. No liquidated damages
shall accrue or be payable to any Holder pursuant to this Section 3(c) with
respect to any Registrable Securities that are excluded by reason of the Staff
limiting the number of Registrable Securities that may be sold pursuant to a
registration statement; provided that the Company continues to use commercially
reasonable efforts to register such Registrable Securities for resale by other
available means. Notwithstanding anything herein to the contrary, if the
Commission limits the Company’s ability to file, or prohibits or delays the
filing of a new registration statement, the Company’s compliance with such
limitation, prohibition or delay solely to the extent of such limitation,
prohibition or delay shall not be deemed a failure by the Company to use
commercially reasonable efforts as set forth above or elsewhere in this
Agreement and shall not require the payment of any liquidated damages by the
Company under this Agreement.

 

(d) If the Company receives a written notice from the Holders of at least 50% of
the Registrable Securities then outstanding that they desire to distribute the
Registrable Securities held by them (or a portion thereof) by means of an
underwritten offering or a block trade, the Company shall use commercially
reasonable efforts to promptly engage one or more underwriter(s) or investment
bank(s) to conduct such an offering of the Registrable Securities (a “Secondary
Offering”). The underwriter(s) or investment bank(s) will be selected by the
Company and shall be reasonably acceptable to the Holders of a majority of the
Registrable Securities providing such notice. All Holders proposing to
distribute their securities through such Secondary Offering shall enter into an
underwriting agreement or other agreement(s), including any lock-up or market
standoff agreements, in customary form with the underwriter(s) or investment
bank(s) selected for such Secondary Offering as may be mutually agreed upon
among the Company, the underwriter(s) or investment bank(s) and the selling
Holders. In connection with a Secondary Offering, the Company shall enter into
and perform its obligations under an underwriting agreement or other
agreement(s), in usual and customary form as may be mutually agreed upon among
the Company, the underwriter(s) or investment bank(s) and the selling Holders.
Notwithstanding any other provision of this Section 3(d), if the underwriter(s)
or investment bank(s) advise(s) such Holders that marketing factors require a
limitation on the number of shares to be offered in the Secondary Offering, then
the number of shares, including the Registrable Securities, that may be included
in such Secondary Offering shall be allocated among such Holders of Registrable
Securities, and any other holders of shares, as follows: (i) first to such
Holders of Registrable Securities in proportion (as nearly as practicable) to
the number of Registrable Securities owned by each such Holder or in such other
proportion as shall mutually be agreed to by all such selling Holders; and (ii)
second to all other holders of securities included in the Secondary Offering.

 



7

 

 

4. Registration Procedures. The Company will keep each Holder reasonably advised
as to the filing and effectiveness of the Registration Statement. At its expense
with respect to the Registration Statement, the Company will:

 

(a) prepare and file with the Commission with respect to the Registrable
Securities, a Registration Statement in accordance with Section 3(a) hereof, and
use its commercially reasonable efforts to cause such Registration Statement to
become effective and to remain effective for the Effectiveness Period;

 

(b) not name any Holder in the Registration Statement as an underwriter without
that Holder’s prior written consent;

 

(c) if the Registration Statement is subject to review by the Commission,
promptly respond to all comments and diligently pursue resolution of any
comments to the satisfaction of the Commission;

 

(d) prepare and file with the Commission such amendments and supplements to such
Registration Statement as may be necessary to keep such Registration Statement
effective during the Effectiveness Period;

 

(e) not less than four (4) Trading Days prior to filing a Registration Statement
or any related prospectus or any amendment or supplement thereto, the Company
shall furnish to the Holders that hold at least 5% of Registrable Securities
(appropriately adjusted for any stock split, dividend, combination or other
recapitalization) copies of or a link to all such documents proposed to be filed
(other than those incorporated by reference) and duly consider any comments
received by the Holders;

 

(f) furnish, without charge, to each Holder of Registrable Securities covered by
such Registration Statement (i) a reasonable number of copies of such
Registration Statement (including any exhibits thereto other than exhibits
incorporated by reference), each amendment and supplement thereto as such Holder
may reasonably request, (ii) such number of copies of the prospectus included in
such Registration Statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 of the Securities Act) as such Holders may
reasonably request, in conformity with the requirements of the Securities Act,
and (iii) such other documents as such Holder may reasonably require to
consummate the disposition of the Registrable Securities owned by such Holder,
but only during the Effectiveness Period; provided that the Company shall have
no obligation to furnish any document pursuant to this clause that is available
on the EDGAR system;

 



8

 

 

(g) use its commercially reasonable efforts to register or qualify such
registration under such other applicable securities laws of such jurisdictions
within the United States as any Holder of Registrable Securities covered by such
Registration Statement reasonably requests and as may be necessary for the
marketability of the Registrable Securities (such request to be made by the time
the applicable Registration Statement is deemed effective by the Commission) and
do any and all other acts and things necessary to enable such Holder to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Holder; provided, that the Company shall not be required to (i)
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph, (ii) subject itself to
taxation in any such jurisdiction, or (iii) consent to general service of
process in any such jurisdiction where it has not already done so;

 

(h) as promptly as practicable after becoming aware of such event, notify each
Holder of Registrable Securities, the disposition of which requires delivery of
a prospectus relating thereto under the Securities Act, of the happening of any
event, which comes to the Company’s attention, that will after the occurrence of
such event cause the prospectus included in such Registration Statement, if not
amended or supplemented, to contain an untrue statement of a material fact or an
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading and the Company shall promptly thereafter prepare and
furnish to such Holder a supplement or amendment to such prospectus (or prepare
and file appropriate reports under the Exchange Act) so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, unless suspension of the use of such prospectus otherwise is
authorized herein or in the event of a Blackout Period, in which case no
supplement or amendment need be furnished (or Exchange Act filing made) until
the termination of such suspension or Blackout Period; provided that any and all
information provided to the Holder pursuant to such notification shall remain
confidential to each Holder until such information otherwise becomes public,
unless disclosure by a Holder is required by law;

 

(i) comply, and continue to comply during the Effectiveness Period, in all
material respects with the Securities Act and the Exchange Act and with all
applicable rules and regulations of the Commission with respect to the
disposition of all securities covered by such Registration Statement;

 

(j) as promptly as practicable after becoming aware of such event, notify each
Holder of Registrable Securities being offered or sold pursuant to the
Registration Statement of the issuance by the Commission or any other federal or
state governmental authority of any stop order or other suspension of
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose;

 

(k) use its commercially reasonable efforts to cause the shares of Common Stock
to be quoted or listed on an Approved Market;

 

(l) provide a transfer agent and registrar, which may be a single entity, for
the shares of Common Stock at all times and cooperate with the Holders to
facilitate the timely preparation and delivery of the Registrable Securities to
be delivered to a transferee pursuant to the Registration Statement (whether
electronically or in certificated form) which Registrable Securities shall be
free, to the extent permitted by the Subscription Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may request;

 



9

 

 

(m) cooperate with the Holders of Registrable Securities being offered pursuant
to the Registration Statement to issue and deliver, or cause its transfer agent
to issue and deliver, certificates representing Registrable Securities to be
offered pursuant to the Registration Statement within a reasonable time after
the delivery of certificates representing the Registrable Securities to the
transfer agent or the Company, as applicable, and enable such certificates to be
in such denominations or amounts as the Holders may reasonably request and
registered in such names as the Holders may request;

 

(n) notify the Holders, the Placement Agents and their counsel as promptly as
reasonably possible and (if requested by any such Person) confirm such notice in
writing no later than one (1) Trading Day following the day: (i)(A) when a
Prospectus or any prospectus supplement or post-effective amendment to a
Registration Statement is proposed to be filed; (B) when the Commission notifies
the Company whether there will be a “no review,” “review” or a “completion of a
review” of such Registration Statement and whenever the Commission comments in
writing on such Registration Statement (in which case the Company shall provide
true and complete copies thereof and all written responses thereto to each of
the Holders that pertain to the Holders as a selling stockholder, but not
information which the Company believes would constitute material and non-public
information); and (C) with respect to each Registration Statement or any
post-effective amendment, when the same has been declared effective, provided,
however, that such notice under this clause (C) shall be delivered to each
Holder; (ii) of any request by the Commission or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or prospectus or for additional information that pertains to the Holders as
selling stockholders; (iii) of the receipt by the Company of any notification
with respect to the suspension of the qualification or exemption from
qualification of any of the Registrable Securities for sale in any jurisdiction,
or the initiation or threatening of any proceeding for such purpose; (iv) of the
occurrence of any event or passage of time that makes the financial statements
included in a Registration Statement ineligible for inclusion therein or any
statement made in a Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to a Registration Statement,
Prospectus or other documents so that, in the case of a Registration Statement
or the Prospectus, as the case may be, it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; or (v) of the
occurrence or existence of any pending corporate development with respect to the
Company that the Company believes may be material and that, in the determination
of the Company, makes it not in the best interest of the Company to allow
continued availability of a Registration Statement or Prospectus, provided,
however, in no event shall any such notice contain any information which would
constitute material, non-public information regarding the Company or any of its
Subsidiaries;

 



10

 

 

(o) during the Effectiveness Period, refrain from bidding for or purchasing any
Common Stock or any right to purchase Common Stock or attempting to induce any
person to purchase any such security or right if such bid, purchase or attempt
would in any way limit the right of the Holders to sell Registrable Securities
by reason of the limitations set forth in Regulation M of the Exchange Act;

 

(p) use its commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order stopping or suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment;

 

(q) cooperate with any broker-dealer through which a Holder proposes to resell
its Registrable Securities in effecting a filing with the FINRA Corporate
Financing Department pursuant to FINRA Rule 5110, as requested by any such
Holder, and the Company shall pay the filing fee required by such filing within
two (2) Trading Days of the request therefor; and

 

(r) take all other commercially reasonable actions necessary to enable,
expedite, or facilitate the Holders to dispose of the Registrable Securities by
means of the Registration Statement during the term of this Agreement.

 

5. Obligations of the Holders.

 

(a) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 4(h) hereof or of the
commencement of a Blackout Period, such Holder shall discontinue the disposition
of Registrable Securities included in the Registration Statement until such
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 4(h) hereof or notice of the end of the Blackout Period.

 

(b) The Holders of the Registrable Securities shall provide such information as
may reasonably be requested by the Company in connection with the preparation of
any registration statement, including amendments and supplements thereto, in
order to effect the registration of any Registrable Securities under the
Securities Act pursuant to Section 3(a) of this Agreement and in connection with
the Company’s obligation to comply with federal and applicable state securities
laws, including a completed questionnaire in the form attached to the
Subscription Agreement as Annex A (a “Selling Securityholder Questionnaire”) or
any update thereto not later than three (3) Business Days following a request
therefore from the Company.

 

(c) Each Holder, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of any Registration Statement hereunder, unless
such Holder has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

 



11

 

 

6. Registration Expenses. The Company shall pay all expenses in connection with
any registration obligation provided herein, including, without limitation, all
registration, filing, stock exchange fees, printing expenses, any FINRA filing
fees, all fees and expenses of complying with applicable securities laws, and
the fees and disbursements of counsel for the Company provided, that, in any
underwritten registration or other Secondary Offering, the Company shall have no
obligation to pay any underwriting discounts, selling commissions or transfer
taxes attributable to the Registrable Securities being sold by the Holders
thereof, which underwriting discounts, selling commissions and transfer taxes
shall be borne by such Holders. Except as provided in this Section 6 and Section
8 of this Agreement, the Company shall not be responsible for the expenses of
any attorney or other advisor employed by a Holder or for any other fees,
disbursements and expenses incurred by Holders not specifically agreed to in
this Agreement.

 

7. Assignment of Rights. No Holder may assign its rights under this Agreement to
any party without the prior written consent of the Company; provided, however,
that any Holder may assign its rights under this Agreement without such consent
(a) to a Permitted Assignee as long as (i) such transfer or assignment is
effected in accordance with applicable securities laws; (ii) such transferee or
assignee agrees in writing to become bound by and subject to the terms of this
Agreement; and (iii) such Holder notifies the Company in writing of such
transfer or assignment, stating the name and address of the transferee or
assignee and identifying the Registrable Securities with respect to which such
rights are being transferred or assigned; or (b) as otherwise permitted under
the Subscription Agreement or the Placement Agent Warrants. The Company may not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the other party hereto (other than by merger or consolidation
or to an entity which acquires the Company including by way of acquiring all or
substantially all of the Company’s assets).

 

8. Indemnification.

 

(a) The Company shall, and hereby does, indemnify and hold harmless, to the
fullest extent permitted by law, each Holder, any Permitted Assignee thereof,
and their respective directors, officers, partners, employees and agents and
each other person, if any, who controls or is under common control with such
Holder within the meaning of Section 15 of the Securities Act (collectively, the
“Holder Indemnified Parties”), against any losses, claims, damages or
liabilities, joint or several, and expenses to which the Holder Indemnified
Parties may become subject under the Securities Act or otherwise, insofar as
such losses, claims, damages, liabilities or expenses (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any registration statement prepared and filed by the
Company under which Registrable Securities were registered under the Securities
Act, any preliminary prospectus, final prospectus or summary prospectus
contained therein, or any amendment or supplement thereto, or any omission or
alleged omission to state therein a material fact required to be stated or
necessary to make the statements therein in light of the circumstances in which
they were made not misleading, and the Company shall reimburse the Holder
Indemnified Parties for any legal or any other expenses reasonably incurred by
them in connection with investigating, defending or settling any such loss,
claim, damage, liability, action or proceeding; provided, however, that the
Company shall not be liable in any such case (i) to the extent, but only to the
extent, that any such loss, claim, damage, liability (or action or proceeding in
respect thereof) or expense arises solely out of or is solely based upon (x) an
untrue statement in or omission from such registration statement, any such
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement in reliance upon and in conformity with written information included
in the Selling Securityholder Questionnaire, attached hereto as Annex A,
furnished by a Holder or its representative (acting on such Holder’s behalf) to
the Company expressly for use in the preparation thereof or (y) the failure of a
Holder to comply with the covenants and agreements contained in Section 5 hereof
respecting the sale of Registrable Securities; or (ii) if the person asserting
any such loss, claim, damage, liability (or action or proceeding in respect
thereof) who purchased the Registrable Securities that are the subject thereof
did not receive a copy of an amended preliminary prospectus or the final
prospectus (or the final prospectus as amended or supplemented) at or prior to
the written confirmation of the sale of such Registrable Securities to such
person because of the failure of such Holder to so provide such amended
preliminary or final prospectus and the untrue statement or omission of a
material fact made in such preliminary prospectus was corrected in the amended
preliminary or final prospectus (or the final prospectus as amended or
supplemented). Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of the Holder Indemnified Parties and
shall survive the transfer of such shares by the Holder.

 

12

 

 

(b) As a condition to including Registrable Securities in any registration
statement filed pursuant to this Agreement, each Holder agrees, severally and
not jointly, to be bound by the terms of this Section 8 and to indemnify and
hold harmless, to the fullest extent permitted by law, the Company, each of its
directors, officers, partners, and each underwriter, if any, and each other
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which the Company or any such director or officer or controlling
person may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise solely out of or are solely
based upon any untrue statement of a material fact or any omission of a material
fact required to be stated in any registration statement, any preliminary
prospectus, final prospectus, summary prospectus, amendment or supplement
thereto or necessary to make the statements therein not misleading, to the
extent, but only to the extent, that such untrue statement or omission is
included or omitted in reliance upon and in conformity with written information
included in the Selling Securityholder Questionnaire, attached hereto as Annex
A, furnished by the Holder or its representative (acting on such Holder’s
behalf) to the Company expressly for use in the preparation thereof, and such
Holder shall reimburse the Company, and its directors, officers, partners, and
any such controlling persons for any legal or other expenses reasonably incurred
by them in connection with investigating, defending, or settling any such loss,
claim, damage, liability, action, or proceeding; provided, however, that
indemnity obligation contained in this Section 8(b) shall in no event exceed the
amount of the net proceeds received by such Holder as a result of the sale of
such Holder’s Registrable Securities pursuant to such registration statement.
Such indemnity shall remain in full force and effect, regardless of any
investigation made by or on behalf of the Company or any such director, officer
or controlling person and shall survive the transfer by any Holder of such
shares.

 

13

 

 

(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action or proceeding involving a claim referred to in this Section 8
(including any governmental action), such indemnified party shall, if a claim in
respect thereof is to be made against an indemnifying party, give written notice
to the indemnifying party of the commencement of such action; provided, that the
failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under this Section, except to
the extent that the indemnifying party is actually prejudiced by such failure to
give notice in any material respect. In case any such action is brought against
an indemnified party, unless in the reasonable judgment of counsel to such
indemnified party a conflict of interest between such indemnified party and
indemnifying parties may exist or the indemnified party may have defenses not
available to the indemnifying party in respect of such claim, the indemnifying
party shall be entitled to participate in and to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof, unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation. Neither an
indemnified party nor an indemnifying party shall be liable for any settlement
of any action or proceeding effected without its consent. No indemnifying party
shall, without the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement, which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation. Notwithstanding anything to the contrary set forth herein, and
without limiting any of the rights set forth above, in any event any party shall
have the right to retain, at its own expense, counsel with respect to the
defense of a claim. Each indemnified party shall furnish such information
regarding itself or the claim in question as an indemnifying party may
reasonably request in writing and as shall be reasonably required in connection
with defense of such claim and litigation resulting therefrom.

 

(d) If an indemnifying party does not or is not permitted to assume the defense
of an action pursuant to Section 8(c) or in the case of the expense
reimbursement obligation set forth in Sections 8(a) and 8(b), the
indemnification required by Sections 8(a) and 8(b) shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or expenses, losses, damages, or
liabilities are incurred.

 

(e) If the indemnification provided for in Section 8(a) or 8(b) is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage or expense referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense (i) in such proportion
as is appropriate to reflect the proportionate relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying party or the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission), or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law or provides a lesser sum to the
indemnified party than the amount hereinafter calculated, then in such
proportion as is appropriate to reflect not only the proportionate relative
fault of the indemnifying party and the indemnified party, but also the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other, as well as any other relevant equitable considerations.
Notwithstanding any other provision of this Section 8(e), no Holder shall be
required to contribute any amount in excess of the amount by which the net
proceeds received by such Holder from the sale of the Registrable Securities
pursuant to the Registration Statement exceeds the amount of damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement of a material fact or omission, except in the case of fraud or
willful misconduct. No indemnified party guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any indemnifying party who was not guilty of such fraudulent
misrepresentation.

 

14

 

 

(f) The indemnity and contribution agreements contained in this Section 8 are in
addition to any liability that the indemnifying parties may have to the
indemnified parties and are not in diminution or limitation of the
indemnification provisions under the Subscription Agreement.

 

9. Rule 144. Following the Effective Date, the Company will use its commercially
reasonable efforts to timely file all reports required to be filed by the
Company after the date hereof under the Exchange Act and the rules and
regulations adopted by the Commission thereunder, and if the Company is not
required to file reports pursuant to such sections, it will prepare and furnish
to the Purchasers and make publicly available in accordance with Rule 144(c)
such information as is required for the Purchasers to sell shares of Common
Stock under Rule 144.

 

10. Independent Nature of Each Purchaser’s Obligations and Rights. The
obligations of each Purchaser and each Broker under this Agreement are several
and not joint with the obligations of any other Purchaser or Broker, and each
Purchaser and each Broker shall not be responsible in any way for the
performance of the obligations of any other Purchaser or any Broker under this
Agreement. Nothing contained herein and no action taken by any Purchaser or
Broker pursuant hereto, shall be deemed to constitute such Purchasers and/or
Brokers as a partnership, an association, a joint venture, or any other kind of
entity, or create a presumption that the Purchasers and/or Brokers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement. Each Purchaser and each Broker
shall be entitled to independently protect and enforce its rights, including
without limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser or Broker to be joined as an additional party
in any proceeding for such purpose.

 

11. Miscellaneous.

 

(a) Governing Law. The parties hereby agree that any dispute which may arise
between them arising out of or in connection with this Agreement shall be
adjudicated only before a federal court located in the State of New York,
Borough of Manhattan and they hereby submit to the exclusive jurisdiction of the
federal and state courts of the State of New York, Borough of Manhattan with
respect to any action or legal proceeding commenced by any party, and
irrevocably waive any objection they now or hereafter may have respecting the
venue of any such action or proceeding brought in such a court or respecting the
fact that such court is an inconvenient forum, relating to or arising out of
this Agreement or any acts or omissions relating to the registration of the
securities hereunder, and consent to the service of process in any such action
or legal proceeding by means of registered or certified mail, return receipt
requested, in care of the address set forth below or such other address as the
undersigned shall furnish in writing to the other.

 

15

 

 

(b) Remedies. Except as otherwise specifically set forth herein with respect to
a Registration Event, in the event of a breach by the Company or by a Holder of
any of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
shall be entitled to specific performance of its rights under this Agreement.
Except as otherwise specifically set forth herein with respect to a Registration
Event, the Company and each Holder agree that monetary damages would not provide
adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agrees that, in the event
of any action for specific performance in respect of such breach, it shall not
assert or shall waive the defense that a remedy at law would be adequate.

 

(c) No Piggyback on Registrations; Prohibition on Filing Other Registration
Statements. Except in accordance with the terms of the registration rights
granted to the investors in our 2018 private placement, neither the Company nor
any of its security holders (other than the Holders in such capacity pursuant
hereto) may include securities of the Company in any Registration Statements
other than the Registrable Securities. Except pursuant to the terms of the
registration rights granted to the investors in our 2018 private placement, the
Company shall not file any other registration statements, other than on Forms
S-4 or S-8 or their then equivalents, until all Registrable Securities are
registered pursuant to a Registration Statement that is declared effective by
the Commission, provided that this Section shall not prohibit the Company from
filing amendments to registration statements filed prior to the date of this
Agreement.

 

(d) Piggy-Back Registrations. If, at any time during the Effectiveness Period,
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the Company’s stock option or
other employee benefit plans, then the Company shall deliver to each Holder a
written notice of such determination and, if within fifteen days after the date
of the delivery of such notice, any such Holder shall so request in writing, the
Company shall include in such registration statement all or any part of such
Registrable Securities such Holder requests to be registered; provided, however,
that the Company shall not be required to register any Registrable Securities
pursuant to this Section 11(d) that are eligible for resale pursuant to Rule 144
(without volume restrictions or current public information requirements)
promulgated by the Commission pursuant to the Securities Act or that are the
subject of a then effective Registration Statement that is available for resales
or other dispositions by such Holder or otherwise cease to be deemed
“Registrable Securities.”

 

16

 

 

(e) Subsequent Registration Rights. Until the Registration Statement required
hereunder is declared effective by the Commission, the Company shall not enter
into any agreement granting any registration rights with respect to any of its
securities to any Person without the written consent of Holders representing no
less than a majority of the outstanding Registrable Securities.

 

(f) Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
Permitted Assignees, executors and administrators of the parties hereto.

 

(g) No Inconsistent Agreements. The Company has not entered, as of the date
hereof, and shall not enter, on or after the date of this Agreement, into any
agreement with respect to its securities that would have the effect of impairing
the rights granted to the Holders in this Agreement or otherwise conflicts with
the provisions hereof.

 

(h) Entire Agreement. This Agreement and the documents, instruments and other
agreements specifically referred to herein or delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof.

 

(i) Notices, etc. All notices, consents, waivers, and other communications which
are required or permitted under this Agreement shall be in writing will be
deemed given to a party (a) upon receipt, when personally delivered; (b) one (1)
Business Day after deposit with an nationally recognized overnight courier
service with next day delivery specified, costs prepaid) on the date of
delivery, if delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid); (c) the date of
transmission if sent by facsimile or e-mail with confirmation of transmission by
the transmitting equipment if such notice or communication is delivered prior to
5:00 P.M., New York City time, on a Trading Day, or the next Trading Day after
the date of transmission, if such notice or communication is delivered on a day
that is not a Trading Day or later than 5:00 P.M., New York City time, on any
Trading Day, provided confirmation of facsimile is mechanically or
electronically generated and kept on file by the sending party and confirmation
of email is kept on file, whether electronically or otherwise, by the sending
party and the sending party does not receive an automatically generated message
from the recipients email server that such e-mail could not be delivered to such
recipient; (d) the date received or rejected by the addressee, if sent by
certified mail, return receipt requested, postage prepaid; or (e) seven days
after the placement of the notice into the mails (first class postage prepaid),
to the party at the address, facsimile number, or e-mail address furnished by
the such party,

 

If to the Company, to:

 

Amesite Inc.

205 East Washington Street

Suite B

Ann Arbor, Michigan 48104

Attn: Ann Marie Sastry, CEO

Facsimile: N/A

Email: ams@amesite.com

 

17

 

 

with copy to:

 

Sheppard, Mullin, Richter & Hampton LLP

30 Rockefeller Plaza

New York, New York 10112

Attn: Richard A. Friedman, Esq.

Facsimile: 212.653.8701

Email: rafriedman@sheppardmullin.com

 

and

 

Ogawa Professional Corporation

313 Bryant Court

Palo Alto, California 94301

Attn: Richard Ogawa, Esq.

 

if to a Holder, to:

 

such Holder at the address set forth on the signature page hereto or the
Company’s records;

 

or at such other address as any party shall have furnished to the other parties
in writing in accordance with this Section 11(f).

 

(j) Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any Holder, upon any breach or default of the Company under
this Agreement, shall impair any such right, power or remedy of such Holder nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of any similar breach or default thereunder occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any Holder of any
breach or default under this Agreement, or any waiver on the part of any Holder
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement, or by law or otherwise afforded to any
holder, shall be cumulative and not alternative.

 

(k) Counterparts. This Agreement may be executed in any number of counterparts,
and with respect to any Purchaser, by execution of an Omnibus Signature Page to
this Agreement and the Subscription Agreement, each of which shall be
enforceable against the parties actually executing such counterparts, and all of
which together shall constitute one instrument. In the event that any signature
is delivered by facsimile transmission or by an e-mail, which contains a
portable document format (.pdf) file of an executed signature page, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or e-mail of a .pdf signature page were an original thereof.

 

18

 

 

(l) Severability. In the case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

(m) Amendments. Except as otherwise provided herein, the provisions of this
Agreement may be amended at any time and from time to time, and particular
provisions of this Agreement may be waived, with and only with an agreement or
consent in writing signed by the Company and the Majority Holders; provided that
this Agreement may not be amended and the observance of any term hereof may not
be waived with respect to any Holder without the written consent of such Holder
unless such amendment or waiver applies to all Holders in the same fashion. The
Purchasers and Brokers acknowledge that by the operation of this Section, the
Majority Holders may have the right and power to diminish or eliminate all
rights of the Purchasers and/or Brokers under this Agreement.

 

(n) Independent Nature of Holders’ Obligations and Rights. The obligations of
each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of group or entity, or create a presumption that the Holders are in
any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated by this Agreement or any other
matters, and the Company acknowledges that the Holders are not acting in concert
or as a group, and the Company shall not assert any such claim, with respect to
such obligations or transactions. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose. The use of a single
agreement with respect to the obligations of the Company contained was solely in
the control of the Company, not the action or decision of any Holder, and was
done solely for the convenience of the Company and not because it was required
or requested to do so by any Holder. It is expressly understood and agreed that
each provision contained in this Agreement is between the Company and a Holder,
solely, and not between the Company and the Holders collectively and not between
and among Holders.

 

[COMPANY SIGNATURE PAGE FOLLOWS]

 

19

 

 

This Registration Rights Agreement is hereby executed as of the date first above
written.

 

  The Company:       AMESITE INC.       By:                       Name:   Title:

 

Purchasers           See Omnibus Signature Pages to Subscription Agreement
(Purchasers do not sign here)           Broker (individual):   Broker (entity):
            Print Name   Print Name of Entity           By:              
Signature   Name:     Title:       All Holders: Address                        
   

 

 

 

 

Schedule 1

 

Brokers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

